Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162184-5(23)(24)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ROBERT DAVIS,                                                                                        Elizabeth T. Clement
      Plaintiff-Appellee,                                                                              Megan K. Cavanagh,
                                                                                                                        Justices
                                                                      SC: 162184
  v                                                                   COA: 355265
                                                                      Ct of Claims: 2020-000207-MZ
  SECRETARY OF STATE,
        Defendant-Appellant.
  __________________________________________

  THOMAS LAMBERT, MICHIGAN OPEN
  CARRY, INC., MICHIGAN GUN OWNERS,
  and MICHIGAN COALITION FOR
  RESPONSIBLE GUN OWNERS,
        Plaintiffs-Appellees,
                                                                      SC: 162185
  v                                                                   COA: 355266
                                                                      Ct of Claims: 2020-000208-MZ
  SECRETARY OF STATE and ATTORNEY
  GENERAL,
        Defendants-Appellants.
  __________________________________________/

         On order of the Chief Justice, the motions of the Attorneys General of
  Massachusetts, the District of Columbia, et al. to file a brief amicus curiae and for
  immediate consideration are GRANTED. The amicus brief submitted on October 30,
  2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 30, 2020

                                                                               Clerk